Exhibit 10.2







EAST WEST BANCORP, INC.





1998 NON-QUALIFIED STOCK OPTION PROGRAM

FOR EMPLOYES AND INDEPENDENT CONTRACTORS



This 1998 Non-Qualified Stock Option Program for Employees and Independent
Contractors ("Program") sets forth the terms and conditions under which options
to purchase shares of common stock of East West Bancorp, Inc., a Delaware
corporation (the "Company"), may be granted from time to time to employees and
independent contractors of the Company or one or more of its subsidiaries.



WHEREAS, the Board of Directors of the Company adopted the 1998 Stock Incentive
Plan (the "1998 Stock Incentive Plan") under which the Board of Directors, or a
committee of the Board of Directors of the Company administering the 1998 Stock
Incentive Plan (the "Committee"), may from time to time approve the grant to
employees, directors and independent contractors of the Company or one or more
of its subsidiaries of options to purchase shares of the common stock of the
Company (the "Common Stock"); and



WHEREAS, this Program sets forth the terms and conditions of Options (as defined
below) granted to employees and independent contractors of the Company or one or
more of its subsidiaries ("Participants").



NOW, THEREFORE, this Program is as follows:



1. Grants Of Options; Certain Terms and Conditions. The Company may from time to
time grant to Participants, options to purchase shares of Common Stock ("Option
Shares"), which grants shall be evidenced by a written certificate of the
Company delivered to the Participant setting forth the number of Option Shares
granted, the Date of Grant, the Exercise Price per share, the Expiration Date by
which the options must be exercised, and the Annual Vesting Rate (the
"Options"). Unless indicated otherwise on the certificate delivered to a
Participant, Options shall expire at 5:00 p.m., California time, on the
Expiration Date indicated on the certificate. On each anniversary of the Date of
Grant to a Participant, the Participant's Options that are exercisable to
purchase, and that shall become vested, shall be the number of Option Shares
(rounded to the nearest whole share) equal to the total number of Option Shares
subject to the grant multiplied by the Annual Vesting Rate for the granted
Options.



This Program and all Options granted under this Program are subject to all of
the terms and conditions of the 1998 Stock Incentive Plan. Options granted under
this Program are not intended to qualify as incentive stock options under
Section 422 of the Internal Revenue Code of 1986, as amended.



2. Acceleration and Termination of Options.



(A) Change of Control. A Participant's Options shall become fully vested and
exercisable upon the date of a Change of Control (as hereinafter defined), if
the date on which the Participant's employment with the Company and all of its
subsidiaries terminates (such event shall be referred to as the "Termination of
Employment") does not occur before the Change in Control. "Change of Control"
shall mean the first to occur of the following events:



(I) any date upon which the directors of the Company who were last nominated by
the Board of Directors (the "Board") for election as directors cease to
constitute a majority of the directors of the Company;



(II) the date of the first public announcement that any person or entity,
together with all Affiliates and Associates (as such capitalized terms are
defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) of such person or entity, shall have become the
Beneficial Owner (as defined in Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Company representing 51% or more of the voting power
of the Company (a "51% Stockholder"); provided, however, that the terms "person"
and "entity," as used in this clause (B), shall not include (1) the Company or
any of its subsidiaries, (2) any employee benefit plan of the Company or any of
its subsidiaries, (3) any entity holding voting securities of the Company for or
pursuant to the terms of any such plan or (4) any person or entity who was a 51%
Stockholder on the date of adoption of the Program by the Board; or



(III) a reorganization, merger or consolidation of the Company (other than a
reorganization, merger or consolidation the purpose of which is (A) to change
the Company's domicile solely within the United States or (B) the formation of a
holding company in which the shareholders of the holding company after its
formation are substantially the same as for the Company prior to the holding
company formation), the consummation of which results in the outstanding
securities of any class then subject to the Option being exchanged for or
converted into cash, property or a different kind of securities.



(B) Termination of Employment.



(I) Retirement. If a Participant's Employment is Terminated by reason of the
Participant's retirement in accordance with the Company's then-current
retirement policy ("Retirement"), then (A) the portion of the Participant's
Options that have not vested on or prior to the date of such Retirement shall
terminate on such date and (B) the remaining vested portion of the Options shall
terminate upon the earlier of the date three (3) months after the date of such
Termination of Employment and the Expiration Date.



(II) Death or Permanent Disability. If a Participant's Employment is Terminated
by reason of the death or Permanent Disability (as hereinafter defined) of the
Participant, then (A) the portion of the Option that has not vested on or prior
to the date of such Termination of Employment shall terminate on such date and
(B) the remaining vested portion of the Option shall terminate upon the earlier
of the Expiration Date or the first anniversary of the date of such Termination
of Employment. "Permanent Disability" shall mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months. A
Participant shall not be deemed to have a Permanent Disability until proof of
the existence thereof shall have been furnished to the Board in such form and
manner, and at such times, as the Board may require. Any determination by the
Board that a Participant does or does not have a Permanent Disability shall be
final and binding upon the Company and the Participant.



(III) Other Termination. If a Participant's Employment is Terminated for any
reason other as set forth in clauses (i) and (ii) above, including termination
by voluntary resignation, then (A) the portion of the Participant's Options that
have not vested on or prior to the date of Termination of Employment shall
terminate on such date and (B) the remaining vested portion of the Options shall
terminate upon the earlier of the date three (3) months after the date of such
Termination of Employment and the Expiration Date.



(C) Death Following Termination of Employment. Notwithstanding anything to the
contrary contained in this Program, if a Participant shall die at any time after
the Termination of his or her Employment and prior to the Expiration Date, then
the remaining vested portion of that Participant's Options shall terminate on
the earlier of the Expiration Date or the first anniversary of the date of such
death.



(D) Other Events Causing Acceleration of Option. The Committee, in its sole
discretion, may accelerate the exercisability of a Participant's Options at any
time and for any reason.



(E) Other Events Causing Termination of Option. Notwithstanding anything to the
contrary contained in this Program, a Participant's Options shall terminate upon
the consummation of any of the following events, or, if later, the thirtieth day
following the first date upon which such event shall have been approved by both
the Board and the shareholders of the Company:



(I) the dissolution or liquidation of the Company; or



(II) a sale of substantially all of the property and assets of the Company,
unless the terms of such sale shall provide otherwise.



3. Adjustments. In the event that the outstanding securities of the class then
subject to Options are increased, decreased or exchanged for or converted into
cash, property or a different number or kind of securities, or cash, property or
securities are distributed in respect of such outstanding securities, in either
case as a result of a reorganization, merger, consolidation, recapitalization,
reclassification, dividend (other than a regular cash dividend) or other
distribution, stock split, reverse stock split or the like, or in the event that
substantially all of the property and assets of the Company are sold, then,
unless such event shall cause the Options to terminate pursuant to Section 2(d)
hereof, the Committee shall make appropriate and proportionate adjustments in
the number and type of shares or other securities or cash or other property that
may thereafter be acquired upon the exercise of the Options; provided, however,
that any such adjustments in the Options shall be made without changing the
aggregate Exercise Price of the then unexercised portion of Options granted
under this Program.



4. Exercise.



(A) Options of a Participant shall be exercisable during the Participant's
lifetime only by the Participant or by his or her guardian or legal
representative, and after the Participant's death only by the person or entity
entitled to do so under the Participant's last will and testament or applicable
intestate law. A Participant's Options may only be exercised by the delivery to
the Company of a written notice of such exercise, which notice shall specify the
number of Option Shares to be purchased (the "Purchased Shares") and the
aggregate Exercise Price for such shares (the "Exercise Notice"), together with
payment in full of such aggregate Exercise Price in cash or by check payable to
the Company; provided, however, that payment of such aggregate Exercise Price
may instead be made, in whole or in part, by the delivery to the Company of a
certificate or certificates representing shares of Common Stock, duly endorsed
or accompanied by a duly executed stock powers, which delivery effectively
transfers to the Company good and valid title to such shares, free and clear of
any pledge, commitment, lien, claim or other encumbrance (such shares to be
valued on the basis of the aggregate Fair Market Value (as defined below)
thereof on the date of such exercise), provided that the Company is not then
prohibited from purchasing or acquiring such shares of Common Stock.



 

(B) The "Fair Market Value" of a Common Share on any date (the "Determination
Date") shall be equal to the closing price per Common Share on the business day
immediately preceding the Determination Date, as reported in The Wall Street
Journal, Western Edition, or, if no closing price was so reported for such
immediately preceding business day, the closing price for the next preceding
business day for which a closing price was so reported, or, if no closing price
was so reported for any of the 30 business days immediately preceding the
Determination Date, the average of the high bid and low asked prices per Common
Share on the business day immediately preceding the Determination Date in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotations System ("NASDAQ") or such other system then
in use, or, if the Common Shares were not quoted by any such organization on
such immediately preceding business day, the average of the closing bid and
asked prices on such day as furnished by a professional market maker making a
market in the Common Shares selected by the Board. If Common Shares are not
registered on the Determination Date under applicable rules of the Securities
and Exchange Commission, the Fair Market Value shall be determined by the Board
of Directors upon consultation with an investment banker familiar with the
Company and the market for its shares.



5. Payment of Withholding Taxes. If the Company becomes obligated to withhold an
amount on account of any tax imposed as a result of the exercise of Options by a
Participant, including, without limitation, any federal, state, local or other
income tax, or any F.I.C.A., state disability insurance tax or other employment
tax, then the Participant shall, on the first day upon which the Company becomes
obligated to pay such amount to the appropriate taxing authority, pay such
amount to the Company in cash or by check payable to the Company, or by shares
of Company stock owned by the Participant or otherwise distributable pursuant to
the exercise of the Option (except that, if shares are used to satisfy such
withholding obligation, the Company may impose such reasonable restrictions
relating to the delivery of the shares as may be necessary to avoid the Company
incurring a charge to earnings as a result of such use of shares).



6. Notices. All notices and other communications required or permitted to be
given pursuant to this Program shall be in writing and shall be deemed given if
delivered personally or five days after mailing by certified or registered mail,
postage prepaid, return receipt requested, to the Company at 415 Huntington
Drive, San Marino, California 91108, Attention: Corporate Secretary, or to a
Participant at the Participant's work or home address as set forth on the
records of the Company.



7. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to the
contrary in this Program, no shares of stock purchased upon exercise of Options,
and no certificate representing all or any part of such shares, shall be issued
or delivered if (i) such shares have not been admitted to listing upon official
notice of issuance on each stock exchange upon which shares of that class are
then listed or (ii) in the opinion of counsel to the Company, such issuance or
delivery would cause the Company to be in violation of or to incur liability
under any federal, state or other securities law, or any requirement of any
stock exchange listing agreement to which the Company is a party, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company.



8. Nontransferability. Neither Options nor any interest therein may be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred by a
Participant in any manner other than by will or the laws of descent and
distribution.



9. Program. Options granted pursuant to this Program are subject to all the
terms and conditions of the Program, as the same may be amended from time to
time by the Company. The Company shall have the right to amend the Program at
any time and in any manner without the consent of or prior notice to
Participants; provided, however, that no such amendment shall deprive a
Participant, without his or her consent, of Options or of any of a Participant's
rights under this Program. The interpretation and construction by the Committee
of the 1998 Stock Incentive Plan, this Program, the Options and such rules and
regulations as may be adopted by the Committee for the purpose of administering
the 1998 Stock Incentive Plan and this Program shall be final and binding upon
all Participants. Until a Participant's Options shall have expired, terminated
or exercised in full, the Company shall, upon written request therefor, send a
copy of the Program, in its then-current form, to the Participant.



10. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Option Shares until the
Options shall have been duly exercised to purchase such Option Shares in
accordance with the provisions of this Program.



11. Employment or Contract Rights. No provision of this Program or of the
Options granted hereunder shall (i) confer upon a Participant any right to
continue in the employ of the Company or any of its subsidiaries or to continue
under any employment or other contract that may exist between a Participant and
the Company, (ii) affect the right of the Company and each of its subsidiaries
to terminate the employment or contract of a Participant, with or without cause,
or (iii) confer upon a Participant any right to participate in any employee
welfare or benefit plan or other program of the Company or any of its
subsidiaries other than the Program.



12. Governing Law. This Program and the Options granted hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of California without reference to choice or conflict of law principles

.

